Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Taiwanese parent Application No. TW108140254, filed on 11/06/2019 was received with the present application.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Hilde Coeckx on 05/19/2022.

The application has been amended as follows: 
In the Claims:
In claim 7, line 2-3, the limitations “between the extending section of the shaft and the extending section” has been amended to read -- between the extending section of the shaft and the annular groove --.

In the Specification:
In paragraph 0060, line 16, the phrase “the second connecting shaft 22” has been amended to read -- the second connecting shaft 24 --.
In paragraph 0063, line 13, the phrase “the magnetic sensor58” has been amended to read -- the magnetic sensor 58 --.
In paragraph 0063, line 16, the phrase “the magnet 56” has been amended to read -- the magnet 57 --.
In paragraph 0063, line 18, the phrase “the magnet 56” has been amended to read -- the magnet 57 --.
In paragraph 0065, line 10, the phrase “the magnet 56” has been amended to read -- the magnet 57 --.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: The drawings include the reference characters 514a (in figures 4 and 6), 70 (in figure 6), 322 (in figure 12), and A18 (in figure 16); however, these reference characters are not mentioned in the description. Therefore, said reference characters should either be removed from the drawings or the specification should be amended appropriately to define what features are being indicated by said reference characters. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1-31 are allowed.

The prior art of record, either individually or in combination, fail to teach or suggest, a rear derailleur having the specific collective structure recited within independent claim 1. In particular, a rear derailleur of a bicycle comprising: a fixing portion, a linkage assembly pivotally connected to the fixing portion, a moving portion pivotally connected to the linkage assembly, a chain guide assembly connected to the moving portion, and a driving assembly having a motor with an output shaft, a driving gear assembly that is adapted to be drive by the output shaft of the motor, and a clutch assembly that is pivotally connected between the fixing portion and the linkage assembly; the driving gear assembly being connected to the clutch assembly so that the linkage assembly can pivot when the output shaft of the motor is driven; the clutch assembly including a first clutch member having a plurality of first clutch teeth extending in an axial direction and a second clutch member having a plurality of second clutch teeth also extending in an axial direction; the plurality of first clutch teeth abutting and meshing with the second clutch teeth so as to transfer rotational torque between the first clutch member and the second clutch member; wherein, the first clutch teeth and the second clutch teeth are configured to shift relatively when a relative rotational torque between the first clutch member and the second clutch member is greater than a predetermined amount.
Fukuda (U.S. Patent 6,162,140A) appears to be one of the closest related prior art to applicant’s claimed invention. Where Fukuda teach (Figures 10-13) a rear derailleur (motor driven derailleur 500) of a bicycle comprising: a fixing portion (base member 504) which is adapted to be connected to a frame (bicycle frame 22) of the bicycle; a linkage assembly (link member 508 and link member 530) pivotally connected to the fixing portion; a moving portion  (movable member 560) pivotally connected to the linkage assembly; a chain guide assembly (chain guide 650) connected to the moving portion; and a driving assembly (combined structure of the motor 704, the drive shaft 708, the drive gear 712, the bevel gear 716, the coupling shaft 720 with the splines 724, the intermediate shaft 730 with the splines 728, the first clutch disk 734 with the hemispherical recesses 738, the plurality of balls 740, the intermediate gear 744, the second clutch disk 760 with the hemispherical recesses 764, the spring 770, and the fan gear 780) including a motor (motor 704) with an output shaft (drive shaft 708), a driving gear assembly (drive gear 712, the bevel gear 716, the intermediate gear 744, the and fan gear 780), and a clutch assembly (first clutch disk 734 with the hemispherical recesses 738, the plurality of balls 740, the intermediate gear 744, the second clutch disk 760 with the hemispherical recesses 764, and the spring 770); the output shaft of the motor adapted to drive the driving gear assembly; the driving gear assembly being connected to the clutch assembly, so that the output shaft of the motor pivots the linkage assembly via the driving gear assembly and the clutch assembly; pivoting of the linkage assembly causing the moving portion and the chain guide assembly to move; the clutch assembly including a first clutch member (first clutch disk 734) and a second clutch member (second clutch disk 760) that is abutted against the first clutch member in an axial direction of the clutch assembly; and the first clutch member and the second clutch member configured to rotate relative to each other in an event a relative rotational torque between said first clutch member and said second clutch member exceeds a predetermined amount of torque. Nevertheless, the clutch assembly in Fukuda’s rear derailleur is pivotally connected between the linkage assembly and moving assembly, while claim 1 limitations require the clutch assembly to be pivotally connected between the fixing assembly and the linkage assembly. Furthermore, the first and second clutch members of the clutch assembly in the rear derailleur taught by Fukuda does not have corresponding first clutch teeth and second clutch teeth that are designed to mesh with one another when the first and second clutch members axially abuts each other; instead, the clutch assembly in Fukuda appear to be a one-way roller clutch.
Other cited prior art disclosures, such as Takamoto et al. (U.S. Patent 7,942,768B2), Shipman et al. (U.S. PGPUB 2015/0111675A1), and Sakaue (U.S. PGPUB 2008/0227572A1), however does propose a rear derailleur having a drive assembly with a clutch assembly that is pivotally arranged/ connected between a fixing assembly and a linkage assembly; where the output shaft of the motor in said drive assembly pivots the linkage assembly via a driving gear assembly in said drive assembly and the clutch assembly. Although, the clutch assembly in Takamoto et al, Shipman et al, and Sakaue, all perform the same functional purpose as the clutch assembly in applicant’s claimed rear derailleur, the structure/ arrangement of components/ features of the clutch assemblies in the references mentioned above are significantly distinct from the clutch assembly in the claimed invention. That is, Takamoto et al, Shipman et al, and Sakaue, all fail to suggest a clutch assembly formed of a first clutch disk with a plurality of first clutch teeth and a second clutch member with a plurality of second clutch teeth that meshes with the plurality of first clutch teeth. 
On the contrary, Wu et al. (U.S. PGPUB 2017/0174289 A1) discloses (Figures 1-5) a clutch assembly (restriction assembly 50) employed in a rear derailleur (bicycle rear derailleur 100) comprising a first clutch member (first ratchet gear 52) with first clutch teeth and a second clutch member (second ratchet gear 54) with second clutch teeth that are meshed with said first clutch teeth when the first clutch member is abutted against the second clutch member in an axial direction; wherein, the first clutch teeth and the second clutch teeth shift relatively as the relative rotational torque between the first clutch member and the second clutch member is greater than a predetermined resistance. Yet, configuring/ providing the rear derailleurs taught by Takamoto et al, Shipman et al, or Sakaue, with Wu’s clutch assembly would require significant alterations to the overall structure of the said rear derailleurs without resulting any tangible structural, functional, and/ or performance improvements/ benefits (in fact, such a design may even change the operative functionality of said rear derailleurs); which would have discouraged one of ordinary skill in the art from carrying out such a modification. Additionally, none of the other cited prior art, explicitly teach or render obvious a rear derailleur with the exact features and/ or the precise arrangement of components, recited within claim 1. Therefore, claim 1 limitations appear to contain allowable subject matter over all pertinent prior art identified by the examiner; specially when said limitations are viewed in light of applicant’s specification.
Accordingly, the rear derailleur claimed within claims 1-31, is determined to be allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                     /MICHAEL R MANSEN/                                                                             Supervisory Patent Examiner, Art Unit 3654